DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 21, 23-28, 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
= Claim 21 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a) test controller circuitry to conduct inner test loops that sweep the reference voltage and outer test loops that sweep a particular one of the DFE feedback coefficient values, wherein, a next outer test loop is executed after all of the inner test loops have been executed, wherein the RCD circuit is to receive a test pattern from a host in between inner test loop iterations, the DFE training circuitry to cause the RCD to send test results to the host so that the host is able to determine an acceptable value for the particular one of the DFE feedback coefficient values; b) register space to store an inner test loop reference voltage increment received from the host and an outer test loop DFE feedback coefficient value increment received from the host, the test controller circuitry to increment the reference voltage by the inner test loop reference voltage with each next inner test loop iteration, the test controller circuitry to increment the particular one of the DFE feedback coefficient values by the outer test loop DFE feedback coefficient value increment with each next outer test loop iteration, and a combination of other limitations in the independent claims.
 Independent claim 28 comprises similar allowable content as that of claim 21.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827